Name: Commission Regulation (EEC) No 3389/81 of 27 November 1981 laying down detailed rules for export refunds in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|31981R3389Commission Regulation (EEC) No 3389/81 of 27 November 1981 laying down detailed rules for export refunds in the wine sector Official Journal L 341 , 28/11/1981 P. 0024 - 0025 Finnish special edition: Chapter 3 Volume 14 P. 0078 Spanish special edition: Chapter 03 Volume 23 P. 0193 Swedish special edition: Chapter 3 Volume 14 P. 0078 Portuguese special edition Chapter 03 Volume 23 P. 0193 *****COMMISSION REGULATION (EEC) No 3389/81 of 27 November 1981 laying down detailed rules for export refunds in the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 20 (4) thereof, Having regard to Council Regulation (EEC) No 345/79 of 5 February 1979 laying down general rules for granting export refunds on wine and criteria for fixing the amount of such refunds (3), as amended by Regulation (EEC) No 2009/81 (4), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 3002/76 of 10 December 1976 laying down detailed rules for export refunds in the wine sector (5), as last amended by Regulation (EEC) No 1619/81 (6), refers to Council Regulations which have since been consolidated; whereas in the interests of clarity and good administration that Regulation should also be consolidated; Whereas Article 5 of Regulation (EEC) No 345/79 lays down that refunds are to be fixed periodically; whereas experience gained in respect of price trends in international trade shows that a six-month period is adequate; Whereas, at present, only concentrated grape must and table wines are eligible for refunds; Whereas Article 1 (2) of Commission Regulation (EEC) No 3388/81 of 27 November 1981 laying down special detailed rules in respect of import and export licences in the wine sector (7) lays down that an export licence must be produced, if products in the wine sector are to qualify for an export refund; Whereas, however, the first indent of Article 5 (1) of Commission Regulation (EEC) No 3183/80 (8), as last amended by Regulation (EEC) No 2646/81 (9), lays down that no licence shall be required for carrying out the operations referred to in Article 5 of Commission Regulation (EEC) No 2730/79 (10), as last amended by Regulation (EEC) No 2646/81; whereas Regulation (EEC) No 3388/81 furthermore lays down in Article 5 that no export licence is required for operations covering quantities below 30 hectolitres or, as the case may be, 3 000 kilograms; whereas it should accordingly be stated that the proof that export was carried out under a licence is not required for such operations; Whereas steps should be taken to ensure that table wines qualifying for refunds have the quality characteristics of table wines of the production region from which they come; Whereas it should be laid down that the exporter must provide the necessary proof in order to obtain the refund; whereas, to this end, he should indicate inter alia the numbers and dates of the accompanying documents provided for by Commission Regulation (EEC) No 1153/75 (11), as last amended by the Act of Accession of Greece; whereas, however, pursuant to Article 13 (2) of that Regulation, the Member States may provide that the said document need not be drawn up for certain products in certain cases; whereas it is therefore necessary, to ensure effective supervision, to exclude the possibility of recourse to that provision in the context of the refund system; Whereas, however, in the case of deliveries for victualling ships and aircraft qualifying for refunds, it is not always easy to obtain the necessary documents in good time, particularly in non-producer Member States, on account of the difficulty of ascertaining the delivery dates in advance; whereas production of the required proof can thus represent a disproportionate burden in relation to the small quantities of table wines which normally make up such individual deliveries for traders who do not employ the procedure laid down in Article 26 of Regulation (EEC) No 2730/79 or in Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (1); whereas, for these small quantities, reference to the accompanying document may be sufficient to satisfy supervision requirements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Refunds shall be fixed at least once every six months. Article 2 Except for supplies for the special purposes referred to in Article 5 of Regulation (EEC) No 2730/79 and supplies of the quantities referred to in Article 5 of Regulation (EEC) No 3388/81, the granting of refunds shall be conditional on production of proof that the products have been exported under an export licence. Article 3 1. The granting of refunds shall be conditional upon proof that the products exported - were accompanied on export by an analysis certificate issued by an official body of the producer Member State or the exporting Member State certifying that they meet the Community quality standards for the products in question or, in the absence of such standards, the national standards applied by the exporting Member State, and, in the case of table wine, - have been approved by a tasting committee recognized by the exporting Member State; where this Member State is not the producer, proof must also be provided that the wine in question is a Community table wine. The certificate referred to in the first indent of the first subparagraph shall mention at least the following: (a) for table wines: - the colour, - the total alcoholic strength by volume, - the actual alcoholic strength by volume, - the total acidity; (b) for concentrated grape must: the density. 2. The exporter shall be required to mention: (a) for table wines of types A II and A III, the vine varieties; (b) for wines resulting from coupage, the origin and quantities of wines used; (c) the numbers and dates of the accompanying documents. Article 4 1. Member States may prescribe that the approval referred to in the second indent of Article 3 (1) may be given by competent regional committees which certify that the wine has the quality characteristics of table wines of the production regions from which they come. 2. Member States shall take all necessary steps to establish the controls referred to in Articles 2 and 3. However, Article 3, with the exception of paragraph 2 (c), thereof shall not apply to the table wine supplies referred to in Article 5 (1) (a) of Regulation (EEC) No 2730/79 in respect of which the procedure referred to in Article 26 of the said Regulation or in Regulation (EEC) No 565/80 is not applied. 3. For the purposes of Article 3 (2) (c), exporting Member States may not avail themselves of the provisions of Article 13 (2) of Regulation (EEC) No 1153/75. Article 5 Regulation (EEC) No 3002/76 is hereby repealed. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 360, 31. 12. 1980, p. 18. (3) OJ No L 54, 5. 3. 1979, p. 69. (4) OJ No L 195, 18. 7. 1981, p. 6. (5) OJ No L 342, 11. 12. 1976, p. 18. (6) OJ No L 160, 18. 6. 1981, p. 19. (7) See page 19 of this Official Journal. (8) OJ No L 338, 13. 12. 1980, p. 1. (9) OJ No L 259, 12. 9. 1981, p. 10. (10) OJ No L 317, 12. 12. 1979, p. 1. (11) OJ No L 113, 1. 5. 1975, p. 1. (1) OJ No L 62, 7. 3. 1980, p. 5.